Appeal, by permission of a Justice of the Appellate Division of the Supreme Court in the Fourth Judicial Department, from an order of the Monroe County Court (James J. Piampiano, J.), entered January 29, 2014. The order denied the motion of defendant seeking to vacate the judgment of conviction pursuant to CPL 440.10.
It is hereby ordered that the order so appealed from is unanimously affirmed.
Same memorandum as in People v Leonard ([appeal No. 1] 129 AD3d 1592 [2015]).
Present — Centra, J.P., Carni, Sconiers, Valentino and Whalen, JJ.